Name: Commission Directive 2004/57/EC of 23 April 2004 on the identification of pyrotechnic articles and certain ammunition for the purposes of Council Directive 93/15/EEC on the harmonisation of the provisions relating to the placing on the market and supervision of explosives for civil uses (Text with EEA relevance)
 Type: Directive
 Subject Matter: international trade;  technology and technical regulations;  organisation of transport;  chemistry
 Date Published: 2004-04-29

 Avis juridique important|32004L0057Commission Directive 2004/57/EC of 23 April 2004 on the identification of pyrotechnic articles and certain ammunition for the purposes of Council Directive 93/15/EEC on the harmonisation of the provisions relating to the placing on the market and supervision of explosives for civil uses (Text with EEA relevance) Official Journal L 127 , 29/04/2004 P. 0073 - 0080Commission Directive 2004/57/ECof 23 April 2004on the identification of pyrotechnic articles and certain ammunition for the purposes of Council Directive 93/15/EEC on the harmonisation of the provisions relating to the placing on the market and supervision of explosives for civil uses(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/15/EEC of 5 April 1993 on the harmonisation of the provisions relating to the placing on the market and supervision of explosives for civil uses(1) and in particular Article 13(3) thereof,Whereas:(1) Directive 93/15/EEC applies to explosive materials and articles which are considered to be such in the United Nations Recommendations on the transport of dangerous goods and which fall within Class 1 of those recommendations. Pyrotechnic articles, however, are expressly excluded from the scope of that Directive.(2) Consequently, in order to ensure the uniform application of Directive 93/15/EEC throughout the Community, it is necessary to identify, by reference to the relevant United Nations recommendations, articles which are to be considered to be pyrotechnic.(3) Certain articles falling within Class 1 of the United Nations recommendations have a dual function, since it is possible to use them either as explosives or as pyrotechnic articles. Provision should therefore be made, in the interests of the consistent application of Directive 93/15/EEC, for the identification of those articles in terms of their predominant character, that is to say, as explosives or as pyrotechnic articles.(4) The measures provided for in this Directive are in accordance with the opinion of the Committee established under Article 13 of Directive 93/15/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1Annex I to this Directive lists, for the purposes of implementing the second and in part the third indent of Article 1(3) of Directive 93/15/EEC, the articles considered in the relevant United Nations recommendations to be pyrotechnic articles or ammunition.Article 2Annex II to this Directive lists articles in respect of which a determination is required, for the purposes of implementing the second indent of Article 1(3) of Directive 93/15/EEC, as to whether those articles are pyrotechnic articles or explosives.Article 31. Member States shall adopt and publish, by 31 December 2004 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive.They shall apply these provisions from 31 January 2005.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 4This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 5This Directive is addressed to the Member States.Done at Brussels, 23 April 2004.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 121, 15.5.1993, p. 20.ANNEX IArticles considered in the relevant United Nations recommendations to be pyrotechnic or ammunition>TABLE>>TABLE>ANNEX IIArticles in respect of which a determination is required as to whether those articles are pyrotechnic articles or explosives>TABLE>>TABLE>